Citation Nr: 1548287	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  13-32 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as a result of Agent Orange exposure, to include whether new and material evidence has been received to reopen a previously denied claim.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Counsel
INTRODUCTION

The Veteran had active service from March 1968 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned in a videoconference hearing in May 2015.  A transcript of the hearing has been associated with the claims file.  


FINDING OF FACT

It is as likely as not that the Veteran was exposed to Agent Orange during service in Thailand, and he has been treated for prostate cancer.


CONCLUSION OF LAW

The criteria to establish service connection for prostate cancer are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that he has prostate cancer resulting from Agent Orange exposure in Thailand.  





I.  New & Material Evidence

A prior claim of service connection for prostate cancer was denied in a January 2006 rating decision.  The claim was denied based on a determination that the Veteran did not submit evidence proving service in Vietnam.  At the time of that decision, his service treatment records and service personnel records were both in the claims file.  Those records established the Veteran's service in Thailand during the Vietnam War.  Also of record at the time of the January 2006 rating decision was medical evidence confirming the diagnosis and treatment of prostate cancer.  

The Veteran did not appeal the January 2006 determination or submit any further evidence until he filed a request to reopen in October 2010.  As such, the January 2006 rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.200, 20.1103.  

Since that time, the Veteran has submitted additional evidence, including testimony, witness ("buddy") statements, and documentary evidence of his service along the perimeter of U-Tapao Royal Thai Air Force Base during his service there.  This evidence, as it pertains to the underlying basis of the prior denial-a lack of confirmed exposure to Agent Orange-must be considered new and material evidence.  

Accordingly, the petition to reopen is granted.  

The Board notes, as a final matter, that additional service-related records were added to the claims file after the claim was previously denied.  These include maps and photographs of U-Tapao air base, plus excerpts from a military report concerning the use of herbicides at bases in Thailand.  This evidence does not allow for reconsideration of the original claim under § 3.156(c) for three reasons.  First, it is not clear that these are "official" service department records.  Second, if these records are "official" service department records, in whole or in part, it would appear that they had previously existed in January 2006.  Third, notwithstanding the prior RO findings, the Veteran's assignment to U-Tapao in Thailand was never in question at the time of the prior denial.  See Blubaugh v. McDonald, 773 F.3d 1310, 1314 (Fed. Cir. 2014) (Section 3.156(c) will not apply if the only relevant information contained in the new service department record is the specific time period during which he served in Vietnam when the dates of the Veteran service in Vietnam, were never in question and did not lead to the VA's eventual award of benefits).  Accordingly, § 3.156(c) does not allow for reconsideration of the original claim.  

II.  Service Connection

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

Additionally, Veterans who served (a) in the Republic of Vietnam between January 9, 1962, to May 7, 1975, or (b) in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied between April 1, 1968, and August 31, 1971, are presumed to have been exposed to herbicide agents, such as Agent Orange, unless there is affirmative evidence to the contrary.  38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6) (2015).  Exposure to Agent Orange may also be conceded on a factual basis for veterans whose duties placed them on or near the perimeters of Thailand military bases.  M21-1 MR IV.ii.2.C.10.o, q.

Certain diseases will be presumed to be a result of Agent Orange exposure if the veteran was exposed to herbicides.  38 C.F.R. § 3.307(a).  These diseases include prostate cancer.  See 38 C.F.R. § 3.309(e).  See id. Note 2.  

B.  Discussion

Here, there is no material dispute that the Veteran was diagnosed with and treated for prostate cancer in 2005.  There is also no material dispute that he served in Thailand during the Vietnam War at U-Tapao air base.  

At his Board hearing, the Veteran testified that he worked at U-Tapao Base as a munitions weapon specialist.  Board Hr'g Tr. 3.  The physical location of this work was at a bomb dump located off the main part of the base covered by the perimeter fence of the U-Tapao air field.  Board Hr'g Tr. 3.  He had to traverse the outer perimeter road around the entire bomb dump area, the munitions storage area, twice per day to get to and from the barracks.  Board Hr'g Tr. 4.  Also, as a new airman he was assigned for a period of time as a security augmentee where we had to work with security policemen, which required him to walk the perimeter areas and pick up any trash that might have blown in.  Board Hr'g Tr. 8.  

The Veteran submitted third-hand witness accounts corroborating his testimony.  Moreover, he submitted photographs tending to confirm the geographic locations he referred to during the hearing.  

The Board finds that this record constitutes competent and credible evidence establishing that (a) the Veteran served at an air base in Thailand, and (b) this included work near the air base perimeter.  With these two facts established, it is VA's policy to assume exposure to herbicides.  See M21-1MR, part IV, subpart ii, chapter 2, section C(10)(o), (q); see also Hudgens v. Gibson, 26 Vet. App. 558, 563 n.5 (2014) (the Board is tasked with following policy established by the Secretary). 

Because it is presumed that prostate cancer results from Agent Orange, a nexus to service is established under 38 C.F.R. § 3.307.  

For these reasons, the elements needed to establish service connection for prostate cancer are met, and the appeal must be granted.  This decision represents a complete grant of the relief sought on appeal.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.


ORDER

As new and material evidence has been received to reopen the claim of service connection for prostate cancer, the appeal to this extent is allowed.

Service connection for prostate cancer is granted.  




____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


